DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims

3.	With regard to claim 13, the Examiner suggests Applicants rewrite the word “he” at line 1 as “the” to correct an apparent typographical error.

4.	With regard to claim 15, the Examiner suggests Applicants insert a comma (,) between “silica” and “carbon black” at line 2 to correct an apparent typographical error.

Claim Objections

5.	Claim 71 is objected to because of the following informalities:  It is not limited to a single sentence. Appropriate correction is required.

	Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-47, 56, 57, 60-63 and 68-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “high” and “moderate” in claims 1 and 68 are relative terms which render the claim indefinite. The terms “high” and “moderate” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The indefinite terms render the scope of the claimed water vapor transmission and liquid water penetration resistance unclear.
Claims 2-47 and 69-71 are likewise rejected due to their dependence from claims 1 and 68.

The term “about” in claims 1, 14, 17-19, 21, 22, 24-26, 28, 30-33, 56, 57, 60-63 and 70 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The indefinite term renders the scope of the claimed parameter associated with the term unclear.

Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 30 recites the limitation "the ribs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 47 depends from itself. It is therefore not clear what is intended to be encompassed by the claim language. For purposes of examination, it has been assumed that claim 47 was intended from claim 46.

Regarding claims 69 and 71, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Regarding claims 69-71, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 69 and 71 (particularly the second sentence) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 48, 49, 51, 52, 55, 56, 58 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2017/0207434 A1).

With regard to claims 48, 49, 52, 58 and 59, Miller et al. discloses a method for making a microporous membrane comprising extruding (through a die, see paragraph [0015]) a mixture comprising at least one thermoplastic polymer (polyethylene, see the abstract and paragraph [0015]), at least one filler (e.g. silica or carbon black, see paragraph [0021]), and at least one extractable or removable processing oil, plasticizer, and/or solvent (processing plasticizer or processing oil, see paragraphs [0021], [0028] and [0032]) to form a microporous membrane precursor, and providing a solvent for extracting at least a portion of the processing oil (see paragraph [0032]) at the abstract and paragraphs [0015], [0021], ]0028] and [0032].

With regard to claim 51, Miller et al. discloses the solvent being an oil (long chain liquid alkane) at paragraph [0032].

With regard to claims 55 and 56, Miller et al. discloses the filler being inorganic and selected from e.g. silica, carbon black, talc, clay, etc. at paragraph [0021]. 
	The filler will inherently have the recited surface wettability with water since it is the same filler as instantly claimed. See MPEP 2112.01. 


10.	Claims 48, 49, 52, 55, 56, 58, 59, 64 and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Patent Application Publication WO 94/20995.

With regard to claims 48, 49, 52, 58 and 59, WO ‘995 discloses a method for making a microporous membrane comprising extruding (see Example 1 at page 25) a mixture comprising at least one thermoplastic polymer (polyethylene, see page 16, line 21 to page 17, line 15), at least one filler (e.g. silica or carbon black, see page 19, lines 18-27), and at least one extractable or removable processing oil, plasticizer, and/or solvent (processing aid, see page 20, lines 10-31) to form a microporous membrane precursor, and providing a solvent for extracting at least a portion of the processing aid (see page 23, lines 3-32) at the abstract, page 16, line 21 to page 17, line 15, page 19, lines 18-27, page 20, lines 10-31, page 23, lines 3-32, and Example 1 at page 25.

With regard to claims 55 and 56, WO ‘995discloses the filler being inorganic and selected from e.g. silica, carbon black, alumina, titanium dioxide, etc. at page 19, lines 18-27. 
	The filler will inherently have the recited surface wettability with water since it is the same filler as instantly claimed. See MPEP 2112.01. 

With regard to claims 64 and 67, WO ‘995 discloses the membrane comprising ribs on at least one surface formed by calendaring at page 24, lines 14-30.

Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 2, 11-13, 15, 16, 20, 33 and 68-71 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miller et al. (US 2017/0207434 A1).

	With regard to claims 1, 2, 33 and 68-71, Miller et al. discloses a microporous membrane comprising a thermoplastic polymer (polyethylene, see the abstract and paragraph [0015]), at least one filler (e.g. silica or carbon black, see paragraph [0021]), at least one extractable or removable processing oil, plasticizer, and/or solvent (processing plasticizer or processing oil, see paragraphs [0021], [0028] and [0032]), and optionally one or more additional components (e.g. flame retardants, reinforcing fibers, pigments, etc., see paragraph [0029]) at the abstract and paragraphs [0015], [0021], ]0028] and [0032].
	Miller et al. does not mention water vapor transmission/permeance or liquid water penetration resistance. However, the Examiner notes that the microporous membrane of Miller et al. will inherently exhibit moderate to high water vapor transmission/permeance and high liquid water penetration resistance since it has the same structure as instantly claimed and disclosed. This is especially true in view of the use of the indefinite terms “high” and moderate”.
	Alternatively, it would have been obvious to one of ordinary skill in the art to form the microporous membrane such that it exhibits moderate to high water vapor transmission/permeance and high liquid water penetration resistance to allow it to perform it’s intended use as a battery separator or humidification membrane (see Miller et al paragraphs [0057]-[0059]).
	With additional regard to claims 69-71, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530 (CCPA 1971).  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969).  Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims, In re Otto et al., 136 USPQ 458 (CCPA 1963).  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed, Ex parte Masham, 2 USPQ 2d 1647 (PTO Board of Appeals 1987).

	With regard to claims 11-13, 15, 16 and 20, Miller et al. discloses the filler being inorganic and selected from e.g. silica, carbon black, talc, clay, etc. at paragraph [0021]. 
	The filler will inherently have the recited surface wettability with water since it is the same filler as instantly claimed. See MPEP 2112.01. 
	
Claims 14, 17-19, 21-26, 31, 32, 50, 57 and 60-63 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0207434 A1).

With regard to claims 14, 17-19, 21, 22, 57 and 60-62, Miller et al. discloses the filler being carbon black and being present in an amount of 5 wt% to 95 wt% based on the total weigh of the microporous membrane at paragraphs [0008] and [0021].
	The prior art range overlaps the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claims 23-26 and 63, Miller et al. discloses the extractable processing oil being a mineral oil (paraffinic oil, naphthenic oil, or an aromatic oil, see paragraph [0028]) and present in an amount of less than 20 wt% based on the total weight of the microporous membrane (see paragraph [0033]) at paragraphs [0028] and [0033].
	The prior art range overlaps the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claims 31 and 32, Miller et al. discloses the membrane having a porosity of 25-90% or 30-80% at paragraphs [0008] and [0034].
The prior art ranges overlap the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 50, Miller et al. teaches the at least one extractable or removable processing oil, plasticizer, and/or solvent being present at a ratio of 1:30 to 3:2 to the UHMWPE at paragraph [0030] prior to extraction and up to 20 wt% of the macroporous membrane after extraction at paragraph [0033]. Therefore, the reference is seen as disclosing that up to 99.99% of the extractable or removable processing oil, plasticizer, and/or solvent is extracted or removed.
The prior art ranges overlap the instantly claimed range. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

13.	Claims 1, 2, 5-9, 11-13, 15, 16, 20, 27, 29, 33 and 68-71, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over International Patent Application Publication WO 94/20995.

With regard to claims 1, 2, 33 and 68-71, WO ‘995 discloses a microporous membrane comprising a thermoplastic polymer (polyethylene, see page 16, line 21 to page 17, line 15), at least one filler (e.g. silica or carbon black, see page 19, lines 18-27), and at least one extractable or removable processing oil, plasticizer, and/or solvent (processing aid, see page 20, lines 10-31), at the abstract, page 16, line 21 to page 17, line 15, page 19, lines 18-27, page 20, lines 10-31, page 23, lines 3-32, and Example 1 at page 25.
WO ‘995 does not mention water vapor transmission/permeance or liquid water penetration resistance. However, the Examiner notes that the microporous membrane of WO ‘995 will inherently exhibit moderate to high water vapor transmission/permeance and high liquid water penetration resistance since it has the same structure as instantly claimed and disclosed. This is especially true in view of the use of the indefinite terms “high” and moderate”.
	Alternatively, it would have been obvious to one of ordinary skill in the art to form the microporous membrane such that it exhibits moderate to high water vapor transmission/permeance and high liquid water penetration resistance to allow it to perform it’s intended use as a battery separator (see WO ‘995 at the abstract).
	With additional regard to claims 69-71, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530 (CCPA 1971).  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969).  Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims, In re Otto et al., 136 USPQ 458 (CCPA 1963).  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed, Ex parte Masham, 2 USPQ 2d 1647 (PTO Board of Appeals 1987).

With regard to claims 5-9, WO ‘995 discloses the microporous membrane further comprising a scrim component (the stable layer), wherein the scrim layer is bonded to and incorporated (embedded) within the microporous membrane, and wherein the scrim component comprises at least a non-woven (e.g. spunbond or meltblown) component at page 21, line 1 to page 23, line 15.
The Examiner particularly notes that one of ordinary skill would at once envisage spunbonding and meltblowing being encompassed by non-woven since such are very common types of non-wovens in the art. See MPEP 2131.02(III).

With regard to claims 11-13, 15, 16 and 20, Miller et al. discloses the filler being inorganic and selected from e.g. silica, carbon black, alumina, titanium dioxide, etc. at page 19, lines 18-27. 
The filler will inherently have the recited surface wettability with water since it is the same filler as instantly claimed. See MPEP 2112.01. 

With regard to claims 27 and 29, WO ‘995 discloses the membrane comprising ribs and grooves (between the ribs) on at least one surface at page 24, lines 14-30.

14.	Claims 3, 4, 14, 17-19, 21-26, 28, 30-32, 50, 53, 54, 57, 60-63, 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication WO 94/20995.
	
With regard to claims 3, 4, 53 and 54, WO ‘995 discloses UHMWPE having a weight average molecular weight of at least 3,000,000 or at least 4,000,000 at page 7, lines 26-33.
	The prior art ranges overlap the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claims 14, 17-19, 21, 22, 57 and 60-62, WO ‘995 discloses the filler being carbon black and being present in an amount of 8 wt% to 95 wt% based on the total weigh of the microporous membrane at page 8, lines 19-35 and page 19, lines 18-27
	The prior art range overlaps the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claims 23-26 and 63, WO ‘995 discloses the extractable processing oil being a mineral oil (petroleum oil) and present in an amount of up to 20 wt% following extraction and at least 60 wt% prior to extraction based on the total weight of the microporous membrane at page 16, lines 5-10 and page 20, lines 10-31.
	The prior art ranges overlaps the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claims 28, 30, 65 and 66, the depth and shape of the ribs, and corresponding grooves, can be selected as a matter of design choice through routine optimization depending on the intended use of the membrane.

With regard to claims 31 and 32, WO ‘995 discloses the membrane having a porosity of at least 50% or at least 60% at page 9, lines 1-4.
The prior art ranges overlap the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 50, WO ‘995 discloses that at least 60% of the extractable or removable processing oil, plasticizer, and/or solvent is extracted or removed at page 8, lines 19-26.
The prior art range overlaps the instantly claimed range. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

15.	Claims 3, 4, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0207434 A1) in view of International Patent Application Publication WO 94/20995.
	Miller et al. discloses the polyethylene being ultrahigh molecular weight polyethylene (UHMWPE) at the abstract and paragraphs [0008] and [0015], but does not mention a specific molecular weight.
	WO ‘995 discloses UHMWPE having a weight average molecular weight of at least 3,000,000 or at least 4,000,000 at page 7, lines 26-33.
	It would have been obvious to one of ordinary skill in the art to incorporate the molecular weight of WO ‘995 into the polyethylene of Miller et al. since such are known molecular weights for UHMWPE in the art, as suggested by WO ‘995 at page 7, lines 26-33.
The prior art ranges overlap the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

16.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over either Miller et al. (US 2017/0207434 A1) or International Patent Application Publication WO 94/20995, in view of Widenbrant et al. (US 2017/0173916 A1).
Miller et al. and WO ‘995 do not disclose the filler being organic.
Widenbrant et al. discloses using organic fillers (particles of polymers) for microporous membranes at paragraph [0077].
It would have been obvious to one of ordinary skill in the art to incorporate the organic filler of Widenbrant et al. into the membranes of Miller et al. or WO ‘995 since such particles are known in the art to be suitable for use as a filler. See MPEP 2144.07.

17.	Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over either Miller et al. (US 2017/0207434 A1) or International Patent Application Publication WO 94/20995, in view of Black et al. (US 2010/0255739 A1).
	Miller et al. does not mention the microporous membrane being used in a roofing material.
	Black et al. teaches using microporous membranes as roofing materials such as an underlayment attached with fasteners and adhesives at the abstract and paragraphs [0003] and [0011].
	It would have been obvious to one of ordinary skill in the art to incorporate the use as a roofing material of Black et al. into the microporous membrane of Miller et al. in that such is a recognized use for such membranes in the art.

18.	Claims 37-41, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over either Miller et al. (US 2017/0207434 A1) or International Patent Application Publication WO 94/20995, in view of Aalbers et al. (US 7,520,097 B2).
	Miller et al. does not mention the microporous membrane being used in a building wrap.
	Aalbers et al. teaches using microporous membranes in a drainable building wrap attached with fasteners such as ails, staples or screws at the abstract and col. 5, lines 3-15. The building wrap will likewise function as a sound insulation (proofing) material.
	It would have been obvious to one of ordinary skill in the art to incorporate the use as a building wrap of Aalbers et al. into the microporous membrane of Miller et al. in that such is a recognized use for such membranes in the art.

19.	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over either Miller et al. (US 2017/0207434 A1) or International Patent Application Publication WO 94/20995, in view of Ribbans (US 5,296,287).
Miller et al. does not mention the microporous membrane being used in an insulation material.
	Ribbans teaches using microporous membranes in an insulation material at the abstract.
	It would have been obvious to one of ordinary skill in the art to incorporate the use as an insulation material of Ribbans into the microporous membrane of Miller et al. in that such is a recognized use for such membranes in the art.

20.	Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over either Miller et al. (US 2017/0207434 A1) or International Patent Application Publication WO 94/20995, in view of Hatzinikolas (US 2010/0287865 A1).
	Miller et al. does not mention the microporous membrane being used in a rain screen system.
	Hatzinikolas teaches using microporous membranes in a rain screen system, comprising ribs of a suitable height for drainage and attachment using adhesives at the abstract and paragraphs [0082]-[0086].
	It would have been obvious to one of ordinary skill in the art to incorporate the use in a drainage system of Hatzinikolas into the microporous membrane of Miller et al. in that such is a recognized use for such membranes in the art.

Conclusion

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
September 6, 2022